Citation Nr: 0615902	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  98-18 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for organic brain 
syndrome.

3.  Entitlement to service connection for a cervical spine 
disability claimed as secondary to organic brain syndrome, 
schizophrenia and seizures.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1969.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  The 
veteran's claim of entitlement to service connection for 
organic brain syndrome (characterized at that time as organic 
residuals of a head injury) was initially denied by the Board 
in May 1994.  An application to reopen this claim was 
received from the veteran in July 1996, and the RO determined 
in May 1997 and April 1998 rating decisions that new and 
material evidence to reopen the claim for entitlement to 
service connection for organic brain syndrome had not been 
received.  The veteran perfected an appeal with respect to 
this issue, as well as the additional issue of entitlement to 
service connection for schizophrenia, to the Board.  After 
the veteran was afforded a hearing in May 2000 before a 
Veterans Law Judge who has since retired, the Board remanded 
the issues of whether new and material evidence has been 
received to reopen the claim for service connection for 
organic brain syndrome and entitlement to service connection 
for schizophrenia in December 2000.  

Following the December 2000 Board remand, the RO denied 
another issue which is now before the Board, entitlement to 
service connection for a cervical spine disability claimed as 
secondary to organic brain syndrome, schizophrenia and 
seizures.  In December 2005, a hearing was held at the RO 
before the Veterans Law Judge signing this document, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).   
REMAND

Addressing the first issue above, the evidence developed 
since the December 2000 remand includes the following opinion 
rendered by a VA neuropsychologist who examined the veteran 
in April 2001: 

In summary, after reviewing the C-file 
and electronic records from the Biloxi 
VA, and taking into consideration the 
history provided by the [veteran] and his 
wife and the neuropsychological test 
results, it is my impression that [the 
veteran]'s psychiatric disorder 
developed, or became apparent during his 
military service . . . It is likely that 
the substance abuse, which was apparent 
during his military career, and which 
continued after his discharge, even to 
the present, has significantly 
contributed to both his psychiatric and 
cognitive difficulties.  

The medical history, as referenced by the neuropsychologist 
who rendered the opinion above, includes a service medical 
record dated in October 1969 shortly before service 
separation reflecting a psychiatric consultation, with the 
recommendation therein that the veteran be separated from 
service.  The veteran's DD Form 214 indicates that he was 
separated from the Untied States Navy, under honorable 
conditions, with the remarks indicating that this discharge 
was on the basis of the veteran being unsuitable for service.  
The clinical record also reveals extensive post service VA 
treatment records reflecting substance abuse.  In short, and 
in light of this clinical history, it is unclear if the VA 
examiner concluded in April 2001 that the veteran currently 
suffers from a psychiatric disorder that was acquired during 
service, for which service connection may be granted, or if 
the psychiatric disorder that she felt "developed" during 
service was a personality disorder, for which service 
connection cannot be granted.  38 C.F.R. § 3.303(c); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).  Also, with respect to 
the history of substance abuse, to the extent that the 
veteran has developed schizophrenia or another psychiatric 
disorder as a result thereof, VA compensation cannot be paid 
for a disability that is a result of a person's abuse of 
alcohol or drugs,  38 U.S.C.A. § 1110.  As such, the RO upon 
remand will be asked to obtain a clarifying opinion as to 
whether the veteran currently suffers from a current 
psychiatric disorder that is the result of psychiatric 
disability acquired (as opposed to a personality disorder) 
during service and that is not the result of substance abuse.  

With regard to the second issue listed on the title page, 
following the December 2000 remand, the RO adjudicated the 
issue of entitlement to service connection for organic brain 
syndrome on a de novo basis, without addressing the issue of 
whether the veteran had submitted sufficient evidence to 
reopen this claim.  Notwithstanding the question of whether, 
by the lack of any evidence that the RO specifically 
addressed the matter, the RO may be considered to have 
determined that sufficient evidence had been received to 
reopen the claim for service connection for organic brain 
syndrome, the Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted, regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As such, the 
Board must determine whether new and material evidence has 
been received to reopen the claim for service connection for 
organic brain syndrome.  

However, in light of recent precedent from the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court), the issue of 
whether the veteran has submitted new and material evidence 
to reopen the claim for service connection for organic brain 
syndrome is not yet ripe for review by the Board.  To this 
end, in March 31, 2006, the Court issued a decision in the 
appeal of Kent v. Nicholson, No. 04-181, which held, in 
pertinent part, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) require the VA by way of a specific 
notice letter to (1) notify the claimant of the evidence and 
information necessary to reopen the claim, (i.e., describe 
what new and material evidence is); (2) notify the claimant 
of the evidence and information necessary to substantiate 
each element of the underlying service connection claim; and 
(3) notify the claimant of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  Review of the record does not reveal 
that the veteran was provided with a notice letter of such 
specificity, and this notice must be provided prior to the 
adjudication of this issue.  Mayfield v. Nicholson, No. 05-
7157 (Fed. Cir. April 5, 2006).  As such, the RO will be 
requested to cure this procedural defect upon remand.  

Finally with regard to the third issue listed on the title 
page, because the resolution of the two claims discussed 
above could potentially impact the adjudication of the issue 
of entitlement to service connection for a cervical spine 
disability claimed as secondary to organic brain syndrome, 
schizophrenia and seizures, this issue is inextricably 
intertwined with the issues that have to be remanded for the 
development discussed above.  Harris v Derwinski, 1 Vet. App. 
80 (1991).  Thus, the adjudication of this issue must be 
deferred pending the development requested below.  
 
For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.

1.  The veteran is to be afforded a VA 
psychiatric examination to determine the 
etiology most likely time of onset of his 
schizophrenia.  The claims file and a 
copy of this remand should be forwarded 
to the examiner for review prior to the 
examination.  Following a review of the 
relevant facts contained therein, to 
include the reports from the in-service 
psychiatric consultation in October 1969, 
and examination of the veteran, the 
examiner is requested to answer the 
following: 

Is it more likely (i.e., a probability of 
greater than 50 percent) at least as 
likely as not (i.e., a probability of 50 
percent) or less likely (i.e., a 
probability of less than 50 percent) that 
the veteran has a current disability due 
to schizophrenia, or any other 
psychiatric disability, that is the 
result of an acquired psychiatric 
disorder, as opposed to a personality 
disorder, incurred during service and 
that is not the result of substance 
abuse?    

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the evidence and information necessary 
to reopen the claim for service 
connection for organic brain syndrome 
(i.e., describes what new and material 
evidence is under the standard in effect 
prior to the regulatory changes made 
effective from August 29, 2001); and (2) 
notifies the veteran of what specific 
evidence would be required to 
substantiate the element or elements 
needed to grant the veteran's claim for 
service connection for organic brain 
syndrome (i.e., medical or other 
competent objective evidence showing an 
etiologic relationship between a current 
disability due to organic brain syndrome 
and an in-service event, symptomatology 
or pathology.)  This notice is outlined 
by the Court in Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. Mar. 31, 2006). 

3.  Following the completion of the 
development requested above, the claims 
that have been remanded should be 
readjudicated by the RO.  If this does 
not result in a complete grant of all 
benefits sought by the veteran, he and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the issues 
that have been remanded, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





